COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 LUIS BERNAL,                                                       No. 08-11-00251-CR
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                  409th District Court
                                                   §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                   §
                         Appellee.                                  (TC # 20100D04018)
                                                   §

                                    MEMORANDUM OPINION

        Luis Bernal appeals his conviction of aggravated assault. Finding that Appellant has no right

of appeal, we dismiss the appeal.

        Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the trial court to certify the

criminal defendant’s right of appeal under Rule 25.2(a)(2). TEX .R.APP .P. 25.2(a)(2) and (d).

Appellant filed a timely notice of appeal, including the trial court’s certification as required by Rules

25.2(a)(2) and 25.2(d), but the certification reflects that the appeal “is a plea-bargain case, and the

Defendant has NO right of appeal.”

        In a plea-bargain case, a defendant may appeal only those matters raised by written motion

and ruled on before trial, or after getting the court’s permission to appeal. TEX .R.APP .P. 25.2(a)(2).

The record reflects that Appellant entered a negotiated guilty plea and the trial court followed the

plea bargain. The Clerk’s Office notified Appellant’s counsel that the certification reflects that

Appellant has no right of appeal in this case and requested a response addressing whether appellant

has a right of appeal. The El Paso County Public Defender has filed a response confirming that the

trial court followed the plea bargain, there are no pretrial rulings which could be appealed, and the
trial court has denied permission to appeal any other issues. Based on the trial court’s certification

and the record before us, we dismiss the appeal.


November 2, 2011
                                               ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating

(Do Not Publish)